DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin

DATE:

January 5, 2017

FROM:

Vikki Wachino, Director
Center for Medicaid & CHIP Services (CMCS)

SUBJECT: The Early and Periodic Screening, Diagnostic and Treatment (EPSDT)
benefit for children and youth in managed care
For more than 40 years, Medicaid’s EPSDT benefit has ensured that children and youth under
age 21 receive a comprehensive array of preventive, diagnostic, and treatment services, as
specified in section 1905(r) of the Social Security Act (the Act). This pediatric benefit is a
comprehensive, high quality health benefit and helps meet children’s health and developmental
needs. EPSDT covers age-appropriate medical, dental, vision and hearing screening services at
specified times, and when health problems arise or are suspected. In addition to screening,
EPSDT covers diagnostic and treatment services described in section 1905(a) of the Act to
correct or ameliorate identified conditions.
States have flexibility in determining how to ensure the provision of these services. Specifically,
beneficiaries under age 21 are entitled to EPSDT services, whether they are enrolled in a
managed care plan or receive services in a fee-for-service (FFS) delivery system. In states that
use managed care to deliver some or all of the services included in the EPSDT benefit, it is
important to include enough specificity in managed care plan contracts to avoid confusion about
what the benefit includes and what entity is responsible for delivering it to ensure that eligible
individuals under age 21 have access to the full EPSDT benefit.
States and plans can accomplish this in three ways.
First, states can be clear in their managed care contracts about the scope of services the state
expects the plan to provide to children. Contracts between the state and the managed care plan
must identify, define, and specify the amount, duration, and scope of each service that the
managed care plan is required to furnish to enrollees (42 C.F.R. §438.210(a)(1)). 1 If a managed
care plan is expected to provide the full range of preventive, screening, diagnostic and treatment
services which must be available to beneficiaries under age 21, in other words the full EPSDT
benefit, it must be clearly stated and described in the contract between the state and the managed
care plan. Alternatively, states may carve out some EPSDT services, or services beyond
contracted limits, and retain responsibility for them in fee-for-service coverage, or contract with
another managed care plan to provide those services. For example, states may include well-child
screenings and medical services within the managed care contract, but exclude behavioral health,
dental care, or other services when they are provided through other contracts or through FFS. If a

1

Pursuant to 42 C.F.R. §457.1230(d), the provisions in §438.210, excluding paragraphs (a)(5) and (b)(2)(iii), apply
to CHIP managed care contracts.

CMCS Informational Bulletin – Page 2

managed care plan is not required under its contract to provide all EPSDT services, the contract
must clearly describe which services are included.
Any EPSDT benefits not provided by the managed care plan remain the responsibility of the
state Medicaid agency, so that in combination with benefits delivered through managed care and
directly by the agency, eligible individuals under age 21 will have access to the full EPSDT
benefit. If a managed care contract excludes benefits over specified limits, the state retains
responsibility for providing necessary services above those limits.
Second, contracts should reflect a state’s decision with respect to whether a plan or the state
carries responsibility for informing beneficiaries of EPSDT benefits. States must inform all
eligible individuals under age 21 about EPSDT benefits, provide or arrange for the provision of
screening services in all cases where they are requested, and arrange for corrective treatment (42
C.F.R. §441.56). If the managed care plan’s contract includes coverage of services within the
EPSDT benefit, the plan’s enrollee handbook must include information about EPSDT, both
information on services provided by the plan as well as other EPSDT services delivered outside
the plan and how to access them if applicable.
Finally, states must also report EPSDT data, by age and by basis of eligibility, on child health
screening services, referrals for corrective treatment, and dental services to the Secretary each
fiscal year, pursuant to section 1902(a)(43) of the Act. Fulfilling this obligation requires
participation from contracted managed care plans, and contracts should ensure that states have
access to the plan data necessary to meet this requirement.
In addition, states have options as to how to incorporate the EPSDT benefit into their state plan.
Many states add language to each service section of the plan specifying that limitations in the
plan do not apply to EPSDT eligible beneficiaries under age 21. Other states detail services
available only to children in a separate EPSDT section of the state plan. To assure consistency
and that the state plan reflects the statutory requirements, we encourage states to consider
including the following language in their state Medicaid plan:
All medically necessary 1905(a) services that correct or ameliorate physical and mental
illnesses and conditions are covered for EPSDT-eligible beneficiaries ages birth to
twenty-one, in accordance with 1905(r) of the Social Security Act.
For more information about EPSDT, please see EPSDT - A Guide for States: Coverage in the
Medicaid Benefit for Children and Adolescents
For more information about this bulletin, please contact Susan Ruiz at susan.ruiz@cms.hhs.gov
or call 415-744-3567.

